In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 18‐2636 
PEARL CARTER, 
                                                   Plaintiff‐Appellant, 
                                   v. 

CITY OF ALTON, MICHAEL MORELLI, and JEFFREY HENDERSON, 
                                      Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
                      Southern District of Illinois. 
         Nos. 17‐cv‐00896; 17‐cv‐00897— J. Phil Gilbert, Judge. 
                      ____________________ 

     ARGUED MARCH 29, 2019 — DECIDED APRIL 30, 2019 
               ____________________ 

   Before HAMILTON, BARRETT, and ST. EVE, Circuit Judges. 
     BARRETT, Circuit Judge. Pearl Carter moved to voluntarily 
dismiss the complaint that she had filed against Michael Mo‐
relli, Jeffrey Henderson, and the City of Alton. Her motion did 
not explicitly say that she sought dismissal without prejudice, 
but it did state that “neither party will be prejudiced by the 
granting of this Motion.” The defendants responded, arguing 
that the district court should grant Carter’s motion—but that 
it  should  do  so  with  prejudice.  Carter’s  only  reply  was  to 
2                                                               No. 18‐2636 

amend her motion to specify that she sought dismissal with‐
out prejudice. 
   The district court dismissed Carter’s complaint with prej‐
udice. Carter filed a motion for reconsideration,1 requesting 
one of two remedies: she asked that the court either reinstate 
her action or enter an order dismissing it without prejudice. 
The court denied Carter’s motion for reconsideration, and she 
appeals. 
    Because  the  defendants  had  already  filed  an  answer  to 
Carter’s complaint, she could only voluntarily dismiss her ac‐
tion if all the parties signed a stipulation of dismissal or if she 
secured a court order. See FED. R. CIV. P. 41(a). Carter acknowl‐
edges that she did not file a signed stipulation, so the district 
court properly construed Carter’s  motion as one seeking  its 
approval to dismiss her case. Under Rule 41(a)(2), the court 
had discretion to dismiss the case either with or without prej‐
udice. The court determined that a dismissal with prejudice 
was proper, and it was within its discretion to do so. 

                                                 
      1 Carter did not make clear whether she brought her motion for recon‐

sideration under Rule 59(e) or Rule 60(b) of the Federal Rules of Civil Pro‐
cedure. The district court was correct to construe it as a Rule 59(e) motion, 
because we have said that the important question for categorizing these 
motions is their timing. See Lac Du Flambeau Band of Lake Superior Chippewa 
Indians v. State of Wis., 957 F.2d 515, 517 (7th Cir. 1992) (noting that all sub‐
stantive motions filed within the relevant time period described by Rule 
59(e) fall under that rule regardless of the nomenclature associated with 
the motion). Rule 59(e) governs motions to reconsider filed within 28 days 
of a judgment, and Carter filed her motion within that time period. We 
thus treat Carter’s motion as falling under Rule 59(e) and review the dis‐
trict court’s legal determinations on the motion de novo. See Avery v. City 
of Milwaukee, 847 F.3d 433, 438 (7th Cir. 2017). 
No. 18‐2636                                                          3

    But before the court entered the dismissal order, it should 
have given Carter an opportunity to withdraw her voluntary 
dismissal motion. Babcock v. McDaniel, 148 F.3d 797, 799 (7th 
Cir.  1998)  (“When  a  plaintiff  moves  for  dismissal  without 
prejudice, the district court may not dismiss the action with 
prejudice  without  first  providing  the  plaintiff  a  reasonable 
opportunity to withdraw the motion.”); Marlow v. Winston & 
Strawn,  19  F.3d  300,  305  (7th  Cir.  1994)  (“[A]  plaintiff  who 
moves  for  dismissal  without  prejudice  under  Rule  41(a)(2) 
must be given a reasonable opportunity to withdraw his mo‐
tion in the event the district court grants the motion but only 
with prejudice.”). Carter requested just such an opportunity, 
and the court refused to give it to her. That was error. 
   We thus VACATE the district court’s judgment dismissing 
Carter’s  action  with  prejudice,  VACATE  the  order  of  costs, 
and REMAND the case to the district court for proceedings 
consistent with this opinion.